Judgment unanimously affirmed without costs. Memorandum: Petitioner appeals from a judgment denying his petition for a writ of habeas corpus. Because petitioner failed to serve the writ on respondents (see, CPLR 7005), Supreme Court should have dismissed the proceeding based on lack of personal jurisdiction over respondents (see, Matter of Luongo v Luongo, 111 AD2d 333, 334-335). In any event, the court properly denied the petition on the merits. Contrary to the contention of petitioner, the application of the 1997 parole guidelines (see, 9 NYCRR 8005.20 [c]) to him does not violate the constitutional prohibition against ex post facto laws (see, People ex rel. Johnson v Russi, 258 AD2d 346, 347, appeal dismissed and lv denied 93 NY2d 945; see also, People ex rel. Vasquez v McCoy, 280 AD2d 929, lv dismissed 96 NY2d 823; Matter of Williams v New York State Bd. of Parole, 277 AD2d 617). Contrary to petitioner’s further contention, the court properly denied the petition without holding a hearing because there was no indication in the papers before the court that petitioner was being illegally detained (see, CPLR 7003 [a]; People ex rel. Brown v Murray, 284 AD2d 987, 988). (Appeal from Judgment of Supreme Court, Livingston County, Cicoria, J.— Habeas Corpus.) Present — Pigott, Jr., P. J., Hayes, Scudder, Burns and Gorski, JJ.